DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al, US Patent 8,039,289 (newly submitted).

Regarding claim 10, Parks teaches device for treating a silicon substrate within the context of the production of a photovoltaic element (solar cell), wherein the device is in the form of a continuous furnace having a plurality of zones including a maximal heating zone (HI-IR), a cooling zone (C) and a temperature maintenance zone (S) which may be adjusted to different temperatures and comprises an illumination device (infrared lamps 24-U and 26-U) wherein the device comprise in each of its maximal heating zone and temperature maintenance zone at least one radiant heater (infrared lamps 24-L and 26-L) for heating the silicon to an elevated temperature and wherein the device comprises in its cooling zone no radiant heater (column 13, line 12) but a cooling device 22 for actively cooling passing silicon substrates, wherein the temperatures of the zones may be so controlled and the device, including the illumination device (figure 1, wherein the temperatures of the zones are controlled through the temperature of the lamps 24L,U and 26L,U and counter flow air, such as 48).

Park fails to teach the device is so configured that a silicon substrate provided on its surface with a hydrogen-containing dielectric layer and passing through the continuous furnace is first heated for a short time at a temperature above 650°C in the maximal heating zone, is then cooled to a temperature below 450°C in the cooling zone at a cooling rate above 550°C of at least 10 K/s and is then maintained at a temperature of between 230°C and 450°C in the temperature maintenance zone and, at the same time or subsequently, the silicon substrate is illuminated at a temperature of at least 90°C with an illumination intensity greater than 1 kW/m’ with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 11, Parks fails to teach the temperature maintenance zone is so configured that the silicon substrate is maintained at a temperature of between 230°C and 450°C for at least 10 seconds.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 12, Parks teaches the cooling device comprises a fan (22, air knives) for blowing cooling gas into the cooling zone (column 19, lines 30-31).

Regarding claim 13, Parks teaches the temperature maintenance zone has a length that is longer than a length of the maximal heating zone (as shown in figure 1, wherein the length of “S” from left to right of the figure is longer than the length of “HI-IR” from left to right).

Regarding claim 14, Parks fails to teach the temperature maintenance zone has a length that is at least three times longer than the maximal heating zone.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 15, Parks teach the temperature maintenance zone has a length that causes the silicon substrate to be transported through the temperature maintenance zone for a longer duration of time than a duration of time in which the silicon substrate is transported through the maximal heating zone (as shown in figure 1, wherein the length of “S” from left to right of the figure is longer than the length of “HI-IR” from left to right).

Regarding claim 16, Parks fails to teach the length of the temperature maintenance zone causes the silicon substrate to be transported through the temperature maintenance zone for at least 10 seconds.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 17, Parks teaches a device for treating a silicon substrate within the context of the production of a photovoltaic element (solar cell), the device comprising: a continuous furnace having: a maximal heating zone (HI-IR) comprising at least one radiant heater 24L to heat silicon substrates passing through the continuous furnace to an elevated temperature; a cooling zone (C) comprising a cooling device for actively cooling the passing silicon substrates; and a temperature maintenance zone (S) that is adjustable to different temperatures and comprises at least one radiant heater 26L for heating the passing silicon substrates to an elevated temperature, and wherein the temperature maintenance zone has a length that is longer than a length of the maximal heating zone  (as shown in figure 1, wherein the length of “S” from left to right of the figure is longer than the length of “HI-IR” from left to right); an illumination device 24U and 26U; a belt 38 to convey the silicon substrates through the continuous furnace; and wherein the temperatures of the maximal heating zone, the cooling zone, and the temperature maintenance zone are controlled (figure 1, wherein the temperatures of the zones are controlled through the temperature of the lamps 24L,U and 26L,U and counter flow air, such as 48).

Parks fails to teach silicon substrates provided on their surfaces with a hydrogen-containing dielectric layer and passing through the continuous furnace to first be heated for a short time at a temperature above 650°C in the maximal heating zone, to
then be cooled to a temperature below 450°C in the cooling zone at a cooling rate above 550°C of at least 10 K/s and to then be maintained at a temperature of between 230°C and 450°C in the temperature maintenance zone and, at the same time or subsequently, the illumination device is to illuminate the silicon substrate at a temperature of at least 90°C with an illumination intensity greater than 1 kW/m’ with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 18, Parks fails to teach the length of the temperature maintenance zone is at least three times longer than the length of the maximal heating zone.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 19, Parks fails to teach the temperature maintenance zone is to maintain the silicon substrates at a temperature of between 230°C and 450°C for at least 10 seconds within the temperature maintenance zone.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 20, Parks teaches the cooling device comprises a fan (22, air knives) for blowing cooling gas into the cooling zone (column 19, lines 30-31).

Regarding claim 21, Parks teaches the illumination device 26U is comprised in the temperature maintenance zone (Figure 1).

Regarding claim 22, Parks teaches a device for treating a silicon substrate within the context of the production of a photovoltaic element (solar cell), the device comprising: a continuous furnace having: a maximal heating zone (HI-IR) comprising at least one radiant heater 24L to heat silicon substrates passing through the continuous furnace to an elevated temperature; a cooling zone (C) comprising a cooling device for actively cooling the passing silicon substrates; and a temperature maintenance zone (S) that is adjustable to different temperatures and comprises at least one radiant heater 26L for heating the passing silicon substrates to an elevated temperature, and wherein the temperature maintenance zone has a length that causes the silicon substrates to be transported through the temperature maintenance zone for a longer duration of time than a duration of time in which the silicon substrate is transported through a maximal heating zone (as shown in figure 1, wherein the length of “S” from left to right of the figure is longer than the length of “HI-IR” from left to right); an illumination device 24U and 26U; a belt 38  to convey the silicon substrates through the continuous furnace; and wherein the temperatures of the maximal heating zone, the cooling zone, and the temperature maintenance zone are controlled (figure 1, wherein the temperatures of the zones are controlled through the temperature of the lamps 24L,U and 26L,U and counter flow air, such as 48).

Parks fails to teach silicon substrates provided on their surfaces with a hydrogen-containing dielectric layer and passing through the continuous furnace to first be heated for a short time at a temperature above 650°C in the maximal heating zone, to then be cooled to a temperature below 450°C in the cooling zone at a cooling rate above 550°C of at least 10 K/s and to then be maintained at a temperature of between 230°C and 450°C in the temperature maintenance zone and, at the same time or subsequently, the illumination device is to illuminate the silicon substrate at a temperature of at least 90° C with an illumination intensity greater than 1 kW/m’ with light having wavelengths less than 1180 nm.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 23, Parks fails to teach the length of the temperature maintenance zone causes the silicon substrates to be transported through the temperature maintenance zone for at least 10 seconds.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 24, Parks teaches the cooling device comprises a fan (22, air knives)  for blowing cooling gas into the cooling zone (column 19, lines 30-31).

Regarding claim 25, Parks fails to teach the temperature maintenance zone is to maintain the silicon substrates at a temperature of between 230°C and 450°C for at least 10 seconds within the temperature maintenance zone.

However, according to the MPEP, Sections 2114 and 2115, while features of a device, or apparatus, may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further, manner of operating the device and materials or articles worked upon do not limit apparatus claims. Since these claims are directed towards either the manner in which to operate the device, an article of that is worked upon, or a structure of the article that is worked upon,  these weights do not have weight in terms of patentability. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding claim 26, Parks teaches the illumination device 26U is comprised in the temperature maintenance zone (figure 1).  

Response to Arguments

Applicant’s arguments with respect to claim(s) 10-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,780,252, issued to Rey-Garcia, discloses an apparatus for forming a solar cell. US Patent 8,828,776, issued to Parks et al, discloses a diffusion furnace.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899